IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

ANDREW LUIS ZAMORA PLAINTIFF
V. CASE NO. 5:19-CV-05196
SERGEANT CARLOS PINEDA DEFENDANT

OPINION AND ORDER
Plaintiff Andrew Luis Zamora filed this 42 U.S.C. § 1983 action pro se and in forma
pauperis on October 17, 2019. Before the Court are two Motions to Dismiss filed by the
sole remaining Defendant Sergeant Carlos Pineda. (Docs. 14 & 20). Plaintiff has not
responded to the Motions, and the time to do so has passed. The Court finds this matter
ripe for consideration.
I. DISCUSSION
The first Motion to Dismiss (Doc. 14) states that on November 26, 2019, Plaintiff
was mailed a written notice of Defendant’s intent to take Plaintiffs deposition. The copy
of the Notice of Deposition was sent to 323 Callahan, Muskogee, OK 74403, the address
of record listed for Plaintiff on the Court’s docket. The Notice of Deposition informed
Plaintiff that the deposition was to be held on December 4, 2019, at the Washington
County Detention Center, 1155 Clydesdale, Fayetteville, AR. The written notice was not
returned as undeliverable.
At approximately 10:29 a.m. on December 4, 2019, when Plaintiff did not appear
for his deposition, Defendant's counsel went on the record and confirmed that Plaintiff

1
had failed to appear. (Doc. 14-2 at 3). In the Motion to Dismiss, Defendant's counsel
indicates that Plaintiff has not communicated with her. Defendant also notes that the
last document Plaintiff filed with the Court was on November 15, 2019, when he
submitted a change of address. (Doc. 10). Defendant requests that the case be
dismissed. Alternatively, Defendant asks that he be awarded the reasonable costs,
including attorney’s fees, caused by Plaintiffs failure to appear for the deposition
pursuant to Federal Rule of Civil Procedure 37(d)(A)(i) and that the case be stayed until
those costs are paid. Dismissal of a lawsuit, in whole or in part, is a proper sanction
under Rule 37 of the Federal Rules of Civil Procedure.

On January 6, 2020, the Court entered an Order (Doc. 16) directing Plaintiff to
respond to Defendant's Motion to Dismiss by January 27, 2020. Plaintiff was advised
that failure to timely and properly comply with the Order “shall result” in the dismissal of
this action. The Order was mailed to the Plaintiffs address of record and has not been
returned as undeliverable. To date, Plaintiff has not responded to the Motion to Dismiss
nor sought an extension of time to do so nor communicated with the Court in any way.

On February 5, 2020, the Court received a number of documents returned as
undeliverable. (Docs. 9, 10, 12, 13, 17). No new address for the Plaintiff was provided.
In accordance with the Court's earlier Order (Doc. 3), Plaintiff was given until March 6,
2020, to provide the Court with a new address.

On February 11, 2020, Defendant filed a second Motion to Dismiss. (Doc. 20). In

this Motion, Defendant moves to dismiss the case on the grounds that Plaintiff failed to
appear at his deposition, failed to respond to the Court's Order, and failed to keep the
Court informed of his current address.

Although pro se pleadings are to be construed liberally, a pro se litigant is not
excused from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d
526, 528 (8th Cir. 1984). Rule 5.5(c)(2) of the Local Rules for the Eastern and Western
Districts of Arkansas states in pertinent part:

It is the duty of any party not represented by counsel to promptly notify the
Clerk and the other parties to the proceedings of any change in his or her
address, to monitor the progress of the case, and to prosecute or defend
the action diligently . . . lf any communication from the Court to a pro se
plaintiff is not responded to within thirty (30) days; the case may be

dismissed without prejudice. Any party proceeding pro se shall be expected
to be familiar with and follow the Federal Rules of Civil Procedure.

Local Rule 5.5(c)(2).

Additionally, the Federal Rules of Civil Procedure specifically contemplate
dismissal of a case on the ground that the plaintiff failed to prosecute or failed to comply
with orders of the court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626,
630-31 (1962) (stating that the district court possesses the power to dismiss sua sponte
under Rule 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an
action based on “the plaintiff s failure to comply with any court order.” Brown v. Frey,
806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

ll. CONCLUSION

Plaintiff failed to appear for his deposition, failed to obey an Order of the Court,
and failed to prosecute this case. Therefore, pursuant to Federal Rules of Civil
Procedure 37, 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be

dismissed.
Accordingly, Defendant's Motions to Dismiss (Docs. 14 & 20) are GRANTED. The
case is DISMISSED WITHOUT oe
IT IS SO ORDERED on this lo day of March, 2020.

    

 

UNITED S DISTRICT JUDGE

   
